DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 6, 8 thru 17, 19 and 20 have been examined.  Claims 7 and 18 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 Response to Amendment
The amendments to the specification overcome the drawing objections from the previous office action (4/28/2022).  The drawing objections are withdrawn,
Allowable Subject Matter
Claims 1 thru 6, 8 thru 17, 19 and 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 6/22/2022 and the accompanying arguments (pages 9 and 10).  The closest prior art of record is Wellington et al Patent Application Publication Number 2017/0262709 A1.  Wellington et al disclose a traffic signal analysis system can receive image data from one or more cameras of an autonomous vehicle, where the image data includes a traffic signaling system located at an intersection. The traffic signal analysis system can determine a pass-through action for the autonomous vehicle through the intersection, and access a matching signal map that includes characteristic information indicating properties of the traffic signaling system. Based on the characteristic information and the image data, the traffic signal analysis system can identify a state of the traffic signaling system for the pass-through action, and generate an output for the autonomous vehicle indicating the state of the traffic signaling system for the pass-through action.
Regarding claims 1 and 13, Wellington et al, taken either individually or in combination with other prior art, fails to teach or render obvious a method for a vehicle having a camera, a light emitting component-specific detector, a light emitting component-wise filter, a post processor, a temporal filter, and an autonomous control system.  The method performs generating images of a traffic light comprising a plurality of light emitting components, and separately identifying each light emitting component of the plurality of light emitting components from the images.  The method further performs detecting current characteristics of each identified light emitting component based on the images, and applying a light emitting component-specific filter to current characteristics of each identified light emitting component to refine accuracy of the current characteristics of each identified light emitting component.  The method further performs deriving one or more light emitting component groups based on map-based information, each of the one or more light emitting component groups comprising one or more of the identified light emitting components.  The method further performs temporally filtering the filtered current characteristics of each light emitting component in one or more light emitting component groups to refine the detected current characteristics, and outputting one or more light emitting component-specific states regarding the one or more light emitting component bulb groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662